DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

 Information Disclosure Statement
	The IDS filed on March 2, 2021 IDS has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2014/0272574) in view of Kaneda et al. (US 2013/0130123)
For claims 1 and 4-6:  Son is to a binder for non-aqueous secondary battery porous membrane-use comprising a particulate random copolymer with a glass transition temperature g) of 20º C or less, including 10º C and 1º C. (Son in [0026], [0034], and [0123])  An aromatic monovinyl monomer is used to form an aromatic monovinyl monomer such as styrene. ([0030])
Son does not explicitly teach a (methacrylate) monomer unit.  However, Kaneda in the same field of endeavor teaches a particulate polymer composition comprising a binder comprising a main acrylic monomer of octyl acrylate and 2-ethylhexyl acrylate, inter alia. (Kaneda in [0117-0119], [0121])  The skilled artisan would find obvious to modify Son with a (methacrylate) monomer unit of octyl acrylate or 2-ethylhexyl acrylate.  The motivation for such a modification is these monomer units showing lithium ion conductivity without elution and having low flocculation in dispersion of an active material. ([0121])
Kaneda also teaches an aromatic monovinyl monomer unit (Kaneda in [0123], [0128]) and the relative amounts of the main acrylic monomer and the aromatic monovinyl monomer unit is 50% to 98% by weight ([0122]), so that the skilled artisan would find obvious that the aromatic monovinyl monomer is at most the remaining balance of 50%.  Furthermore, optimization of the amount of the aromatic monovinyl monomer through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed mass% amount is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Son does not explicitly teach a degree of swelling of the polymer with respect to a non-aqueous electrolysis solution being greater than a factor of 1 and no greater than a factor of 2.  However, absent of unexpected results it is asserted that the degree of swelling is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2014/0272574) in view of Kaneda et al. (US 2013/0130123), and further in view of Wakizaka et al. (US 2011/0318630)
 	The teachings of Son and Kaneda are discussed above.
	For claims 2 and 3:  As to at least 0.1 mass % and no greater than 5 mass % of an acidic group-containing monomer unit, Wakizaka in the same field of endeavor teaches an ethylenically unsaturated dicarboxylic acid such as methylmaleic acid. (Wakizaka in [0075-0076]).  The amount of the acidic group-containing monomer unit is at least 0.1 mass %. ([0085])  The skilled artisan would find obvious to further modify Kaneda with an acidic group-containing monomer unit.  The motivation for such a modification is to maintain binding ability in the separator without disturbing Li movement and increase of resistance. (Id.)
 
Response to Arguments
 Applicant's arguments filed with the present amendment have been fully considered and are persuasive in overcoming the ground of rejection based on Toyoda when combined with Kaneda, Yeou, and Wakizaka.  A new ground of rejection relying on Son in view of Kaneda is relied upon in the present Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722